ON MOTION

ORDER

Anthony J. Adams moves without opposition to reinstate his petition for review.
On June 17, 2008, the court dismissed Adams’ petition for failure to file his Fed. Cir. R. 15(c) Statement Concerning Discrimination. Adams has now filed his 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled, the June 17, 2008 order is vacated and Adams’ petition is reinstated.
(2) Adams’ opening brief is due within 21 days from the date of filing of this order.